



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Tran, 2017 ONCA 482

DATE: 20170612

DOCKET: C62622/M47609

Tulloch, Lauwers and Brown JJ.A.

BETWEEN

Her Majesty The Queen

Respondent

and

Jenny Tran

Appellant/Applicant

Jenny Tran, acting in person

Holly Loubert, for the respondent

Heard and released orally: June 6, 2017

On appeal from the order of Justice James MacPherson of
    the Court of Appeal for Ontario, dated September 6, 2016.

REASONS FOR DECISION

[1]

At the moment the appellant is represented by
    counsel on the appeal, although not on the motion before the panel this
    morning. The motion is to review the decision of MacPherson J.A. dated
    September 6, 2016, who denied the appellant an extension of bail.

[2]

The appellant was released from custody on
    February 16, 2017.

[3]

The appellant moves before this panel for two
    items of relief: first, an order s. 684 of the
Criminal Code
, for the appointment of counsel for the purpose of arguing the
    review of Justice MacPhersons order. Second, she seeks an adjournment of this
    review, pending the appointment of counsel. She relies on a medical opinion
    that she lacks fitness to argue the matter herself.

[4]

In light of the appellants release by Vanier Institute,
    the review of Justice MacPhersons order would appear to be moot. As a result,
    we dismiss the application that the appellant brings this morning for a s. 684
    order and for an adjournment of the review of Justice MacPhersons order.

[5]

The appellants persistence in seeking various
    remedies in the face of an appeal that is the hands of counsel, is vexatious.
    She has consumed much more than her fair share of judicial and other resources.
    We therefore order that the appellant will not be permitted to pursue additional
    motions or applications to this court without the permission in writing of a
    member of this court, based on a written request by the appellant no more than
    three pages in length without any additional material. Counter staff are
    instructed not to accept any material from the appellant that is inconsistent
    with this direction.

[6]

This direction does not apply to the appellants
    counsel.

M. Tulloch J.A.

P. Lauwers J.A.

David Brown J.A.


